Willson, Judge.
On the trial of this case in the court below, no exceptions were taken to the charge of the court to the jury, and no additional instructions were requested by the defendant. In this court, counsel for defendant, in an able brief, point out and discuss a number of supposed errors both of commission and omission in the charge of the court. Hot even in the defendant’s motion for a new trial were any of these supposed errors called to the attention of the trial court.
This being the attitude in which the charge of the .court comes before us, we will not revise it, unless there has been a material misdirection as to the law applicable to the case, or a failure to instruct the jury in the law demanded by the evidence; and unless, further, such misdirection or omission is of such a character, in view of all the circumstances of the case, as, in our opinion, may have injured *409the rights of the defendant. (Elam, v. The State, 16 Texas Ct. App., 34.)
In the light thrown upon the charge by the able brief of counsel for the defendant, and in connection with the evidence, we have considered carefully, not only the objections urged by counsel, but the entire charge in all its parts. After scrutinizing and comparing it with the facts of the case, we have concluded that it contains substantially all the law of the case; that there has been no material misdirection as to the law, and no material omission to give the law. In our opinion there are some errors in the charge, which, if they had been excepted to at the trial, would have required a reversal of the conviction. These errors, however, in view of the evidence in the case, could not, in our opinion, have injured the rights of the defendant, and therefore do not demand that the conviction should be set aside.
As to the sufficiency of the evidence to support the verdict of the jury, we think there can be no question. We find no such error presented by the record as would warrant us in disturbing the judgment, and it is therefore affirmed.

Affirmed,

[Opinion delivered June 10, 1885.]